Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 02/04/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo et al (US 2013/0225268 A1) in view of Callaway (US 2015/0141123 A1).
rding claim 1, Caputo discloses an information management system (Abstract) comprising a terminal device communicably connected to a gaming machine capable of playing a game according to an inserted game value (Fig. 6A), and an information processing device capable of communicating with the terminal device (Fig. 5A), wherein the terminal device includes an information medium payout device that pays out a portable type information medium associated with balance information representing a balance of a game value according to a result of the game (¶ [0145]: ticket generator), and a transmission device that transmits information medium identification information unique to the paid-out information medium (¶ [0145]: electronically recordable identification card), insertion information representing the inserted game value associated with the information medium identification information (¶ [0134]: payment device configured to communicate with the at least one processor of the EGM to fund the EGM), game information representing a history of a game executed based upon the inserted game value (¶ [0171]: gaming system tracks any suitable information or data, such as any amounts wagered, average wager amounts, and/or the time at which these wagers are placed), the balance information (214), and gaming machine identification information identifying the gaming machine in which the balance information is generated to the information processing device (¶ [0129]: identifying the EGM such as by identifying the MAC address), and the information processing device includes a history information storage device that stores the information medium identification information (1014), the insertion information associated with the information medium identification information, the game information, the balance information, and the gaming machine identification information as history information unique to the information medium (¶ [0170]: the player's playing tracking card is inserted into a card reader of the gaming system to begin a gaming session, the card reader reads the player identification number off the player tracking card to identify the player … gaming system timely tracks any suitable information or data relating to the identified player's gaming session … also timely tracks when the player tracking card is removed to conclude play for that gaming session).  Callaway suggests—where Caputo does not disclose—a determination device that determines a game addiction state of a player based upon the history information (¶ [0150]: detect addicted individuals in the course of playing on gambling machines).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Caputo and Callaway in order to minimize losses to problem gamblers.
Regarding claims 4 and 12, Caputo discloses wherein when the information medium is inserted at the start of the game, the information medium payout device associates the inserted information medium and the balance information and pays out the information medium (¶ [0134]: ticket or voucher is inserted to fund the EGM). 
Regarding claims 5 and 13-15, Caputo discloses wherein the balance information is information to be written to the information medium (¶ [0134]). 
Regarding claim 7, Caputo discloses wherein the transmission device transmits human body information acquired by a human body information acquisition device that acquires the human body information of the player in association with the information medium identification information and the information processing device stores the human body information associated with the information medium identification information in the database, and collects the presence of the information medium associated with the same human body information (¶ [0147]: biometric input devices). 
Claim 8 recites an information management system comprising substantially the same limitations as those in claim 1 above.  It is rejected for the same reasons as given supra.
Claim 9 above subsumes the limitations of claim 1 above; it is accordingly rejected for the reasons as given supra.  Further regarding claim 9, Callaway suggests—where Caputo does not disclose—a receiving unit that receives, from an information processing device including a determination device that determines a game addiction state of a player based upon the history information game addiction state information (¶ [0150]: detect addicted individuals in the course of playing on gambling machines).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Caputo and Callaway in order to minimize losses to problem gamblers.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo in view of Callaway and Brosnan et al (US 2003/0162588 A1).
Regarding claims 2 and 10, Brosnan suggests—where Caputo does not disclose—wherein the terminal device includes an information reader capable of reading out first game value information imparted on the condition of exchange with a monetary value and usable for playing the game (¶ [0027]: printed cashable, restricted or combination ticket voucher), and reading out second game value information imparted under a specific condition and usable for playing the game from the information medium (¶ [0027]: printed cashable, restricted or combination ticket voucher), and provides the read game value information to the game (¶ [0027]: printed cashable, restricted or combination ticket voucher).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Caputo, Callaway and Brosnan in order to incentivize players to try new and different games.

Allowable Subject Matter
Claims 3, 6, 11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715